Title: From Benjamin Franklin to Jonathan Williams, Jr., [28 February? 1778]
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonan
[February 28?, 1778]
Mr. Chaumont will acquaint you that he has this Day obtain’d an Order for the Payment of the Value of the 2 Prizes to the Owners in America of the Privateers. I congratulate you upon it. Mr. Lee talks of nominating you and Mr. Lloyd jointly to supply the Place of Mr. Morris and himself in doing the Business of the Congress. I question whether there be Flesh enough upon the Bone for two to pick. I doubt its being worth your while to accept of it. I did not thank him for mentioning you because I do not wish to be much oblig’d to him and less to be a little oblig’d. You must judge for yourself, and will do as you shall think fit. He has brought up all Mr. Morris’s Papers and wants to put them into our Hands. I am doubtful of meddling with them.
Great Complaints are made at Court of the Delay of our Ships so long after asking and obtaining Convoy. Does any Part of this Fault lie at your Door? I believe not. But pray enable me to justify you. It is said that Lyon waited long for a Package of Hats. What and whose Hats are they? Or is it not true?
I have just written to your Father that you are well. I am ever, your Affectionate Uncle
B. Franklin
